PER CURIAM.
On petition of petitioner we issued writ of habeas corpus and required return. The return has been examined and we think it answers every material allegation of petitioner. It shows that he had the benefit of counsel; that he plead guilty to breaking and entering in Manatee and Broward Counties; he was properly sentenced in both counties, his sentences to run concurrently.
In consideration of these and other pertinent facts,, the writ of habeas corpus is discharged and the petitioner is remanded to the custody of the respondent.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.